 

Exhibit 10.7

 

FIRST AMENDMENT TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
BARRINGTON BROADCASTING LLC

 

 

This FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF BARRINGTON BROADCASTING LLC (this “Amendment”), dated as of January 1, 2008,
is made to that certain Amended and Restated Limited Liability Company Operating
Agreement of Barrington Broadcasting LLC (f/k/a Pilot Group TV LLC), a Delaware
limited liability company (the “Company”), dated as of December 30, 2003 (the
“Operating Agreement”), as entered into by and among Pilot Group LP, a Delaware
limited partnership (“Pilot”), and Barrington Broadcasting Company, LLC, a
Delaware limited liability company (“Barrington”).  Pilot, Barrington and the
Managing Member (as designated from time to time by Pilot in accordance with
Section 3.1 hereof), in their capacities as members of the Company, and each
other Person (as defined herein) who acquires a membership interest in the
Company and executes and delivers a counterpart signature page to this
Agreement, are each referred to herein individually as a “Member” and
collectively as the “Members”.

 

RECITALS:

 

WHEREAS, the Members are parties to the Operating Agreement;

 

WHEREAS, each of the parties hereto desire to amend the Operating Agreement to
make the modifications set forth below; and

 

NOW, THEREFORE, in consideration of the agreements and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree to amend the Operating Agreement by executing this
Amendment, and the parties hereto hereby enter into this Amendment, so as to
agree with each other as follows:

 

1.                                       Amendment to the Operating Agreement.
The Operating Agreement is hereby amended as follows:

 

(i)            Section 5.4 is hereby deleted in its entirety and replaced with
the following:

 

“Section 5.4           Purchase of Barrington’s Contingent Interest.  (i)  If
the employment by Barrington Broadcasting Group LLC (“Barrington Group”) of K.
James Yager (“Yager”) or Chris Cornelius (“Cornelius”) is terminated for cause
by Barrington

 

--------------------------------------------------------------------------------


 

Group, Barrington shall, upon demand by the Company, be obligated to sell the
Contingent Interest (as defined herein) held by Barrington to the Company, and
the Company shall have the option (which option shall be assignable by the
Company without the consent of Barrington), but not the obligation, to purchase
such Contingent Interest at a purchase price equal to the fair market value
thereof (determined by reference to the amount of distributions to which
Barrington would be entitled upon a hypothetical sale of all the Company’s
assets, the payment of all the Company’s liabilities and the distribution of the
net proceeds to the Members as provided in Section 6.2 hereof), as agreed upon
by the Managing Member and Barrington.  If the Managing Member and Barrington
cannot agree upon the fair market value of such Contingent Interest, the fair
market value thereof shall be determined in the manner set forth above by an
independent appraiser selected by the Managing Member and reasonably
satisfactory to Barrington.  The Company shall exercise such right by giving
written notice thereof, within 90 days following the date of the termination of
the respective employment agreement, to Barrington.  The closing of such
purchase shall occur within 30 days after the final determination of the fair
market value of the Contingent Interest.  Upon the closing of any such purchase,
Barrington shall cease to be a Member and shall have no further rights or
obligations under this Agreement.  For purposes of this Section 5.4, the term
cause shall have the meaning ascribed to such term in the then current
employment agreement, between Yager and Barrington Group, with respect to Yager,
and Cornelius and Barrington Group, with respect to Cornelius.”

 

(ii)           Sections 6.2, (c) and (d) are hereby deleted in its entirety and
replaced with the following:

 

“(c)         Third, 100% to Barrington, until Barrington has received a
cumulative distribution pursuant to clause (b) above and this clause (c) equal
to 11% of the amounts distributed pursuant to clause (b) above and this clause
(c); and

 

(d)        Fourth, 89% to Pilot and 11% to Barrington.”

 

2.                                       Ratification and Confirmation of the
Operating Agreement; No Other Changes.  Except as modified by this Amendment,
the Operating Agreement is hereby ratified and confirmed in all respects. 
Nothing herein shall be held to alter, vary or otherwise affect the terms,
conditions and provision of the Operating Agreement, other than as contemplated
herein.

 

3.                                       Effectiveness.  This Amendment shall be
effective as of the date hereof.

 

4.                                       Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws and decisions of the
State of Delaware, without regard to the conflicts of law provisions thereof.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.

 

 

 

THE MEMBERS:

 

 

 

 

PILOT GROUP LP

 

 

 

 

By:

Pilot Group GP LLC

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Paul M. McNicol

 

 

 

 

Name: Paul M. McNicol

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

BARRINGTON BROADCASTING COMPANY, LLC

 

 

 

 

 

 

 

 

By:

/s/ K. James Yager

 

 

 

 

Name: K. James Yager

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

THE MANAGING MEMBER:

 

 

 

 

PILOT GROUP GP LLC

 

 

 

 

 

 

 

 

By:

/s/ Paul M. McNicol

 

 

 

 

Name: Paul M. McNicol

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------

 